

EXHIBIT 10.2


HIBBETT SPORTS, INC.
Amended and Restated
2005 EQUITY INCENTIVE PLAN
First Amendment November 16, 2006
Second Amendment February 9, 2007
Third Amendment November 18, 2008


Section 1.1. PURPOSE. The Hibbett Sports, Inc. 2005 Equity Incentive Plan (the
"Plan") has been established by Hibbett Sports, Inc. (the "Company") to (i)
attract and retain persons eligible to participate in the Plan; (ii) motivate
Participants, by means of appropriate incentives, to achieve long-range goals;
(iii) provide incentive compensation opportunities that are competitive with
those of other similar companies; and (iv) further identify Participants'
interests with those of the Company's other shareholders through compensation
that is based on the Company's common stock; and thereby promote the long-term
financial interest of the Company and its Member Companies, including the growth
in value of the Company's equity and enhancement of long-term shareholder
return.


Section 1.2. PARTICIPATION. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, from among the
Eligible Recipients (including transferees of Eligible Recipients to the extent
the transfer is permitted by the Plan and the applicable Award Agreement), those
persons who will be granted one or more Awards under the Plan, and thereby
become "Participants" in the Plan.


Section 1.3. OPERATION, ADMINISTRATION, AND DEFINITIONS. The operation and
administration of the Plan, including the Awards made under the Plan, shall be
subject to the provisions of ARTICLE 4 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section 8 of the Plan).


ARTICLE 2
OPTIONS AND SARS


Section 2.1. DEFINITIONS.


(a)           The grant of an "Option" entitles the Participant to purchase
shares of Stock at an Exercise Price established by the Committee. Any Option
granted under this ARTICLE 2 may be either an incentive stock option (an "ISO")
or a nonqualified option ("NQO"), as determined in the discretion of the
Committee. An "ISO" is an Option that is intended to satisfy the requirements
applicable to an "incentive stock option" described in section 422(b) of the
Code.  A "NQO" is an Option that is not intended to be an "incentive stock
option" as that term is described in section 422(b) of the Code.


(b)           A stock appreciation right ("SAR") entitles the Participant to
receive, in cash or Stock (as determined in accordance with Section 2.5), value
equal to (or otherwise based on) the excess of: (a) the Fair Market Value of a
specified number of shares of Stock at the time of exercise; over (b) an
Exercise Price established by the Committee. The Committee may limit the amount
that can be received when a SAR is exercised.


Section 2.2. EXERCISE PRICE. The "Exercise Price" of each Option and SAR granted
under this ARTICLE 2 shall be established by the Committee or shall be
determined by a method established by the Committee at the time the Option or
SAR is granted; except that the Exercise Price shall not be less than 100% of
the Fair Market Value of a share of Stock on the date of grant (or, if greater,
the par value of a share of Stock). Repricing of Options and SAR Awards granted
under this ARTICLE 2 after the date of grant shall not be permitted.


Section 2.3. EXERCISE.  An Option and SAR shall be exercisable in accordance
with such terms and conditions and during such periods as may be established by
the Committee.

 
 

--------------------------------------------------------------------------------

 

Section 2.4. PAYMENT OF OPTION EXERCISE PRICE.  The payment of the Exercise
Price of an Option granted under this ARTICLE 2 shall be subject to the
following:


(a)           Subject to the following provisions of this Section 2.4, the full
Exercise Price for shares of Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise arrangement approved by the Committee and described in paragraph
2.4(c), payment may be made as soon as practicable after the exercise).


(b)           The Exercise Price shall be payable in cash or by tendering, by
either actual delivery of shares or by attestation, already-owned shares of
Stock acceptable to the Committee, and valued at Fair Market Value as of the day
of exercise, or in any combination thereof, as determined by the Committee.


(c)           The Committee may permit a Participant to elect to pay the
Exercise Price upon the exercise of an Option by irrevocably authorizing a third
party to sell shares of Stock (or a sufficient portion of the shares) acquired
upon exercise of the Option and remit to the Company a sufficient portion of the
sale proceeds to pay the entire Exercise Price and any tax withholding resulting
from such exercise.


Section 2.5. SETTLEMENT OF AWARD. Settlement of Options and SARs is subject to
Section 4.7.


ARTICLE 3
OTHER STOCK AWARDS


Section 3.1. DEFINITIONS.


(a)           A "Stock Unit" Award is the grant of a right to receive shares of
Stock in the future.


(b)           A "Performance Share" Award is a grant of a right to receive
shares of Stock or Stock Units which is contingent on the achievement of
performance or other objectives during a specified period.


(c)           A "Performance Unit" Award is a grant of a right to receive a
designated dollar value amount of Stock which is contingent on the achievement
of performance or other objectives during a specified period.


(d)           A "Restricted Stock" Award is a grant of shares of Stock, and a
"Restricted Stock Unit" Award is the grant of a right to receive shares of Stock
in the future, with such shares of Stock or right to future delivery of such
shares of Stock subject to a risk of forfeiture or other restrictions that will
lapse upon the achievement of one or more goals relating to completion of
service by the Participant, or achievement of performance or other objectives,
as determined by the Committee.


Section 3.2. RESTRICTIONS ON AWARDS. Each Stock Unit Award, Restricted Stock
Award, Restricted Stock Unit Award, Performance Share Award, and Performance
Unit Award shall be subject to the following:


(a)           Any such Award shall be subject to such conditions, restrictions
and contingencies as the Committee shall determine.



 
 

--------------------------------------------------------------------------------

 

(b)           The Committee may designate whether any such Award being granted
to any Participant is intended to be "performance-based compensation" as that
term is used in section 162(m) of the Code. Any such Awards designated as
intended to be "performance-based compensation" shall be conditioned on the
achievement of one or more performance measures, to the extent required by Code
section 162(m). The performance measures that may be used by the Committee for
such Awards shall be based on the attainment of any performance goals, as
selected by the Committee, that are related to (i) sales increases (including
comparable store sales), (ii) profits and earnings (including operating income
and EBITDA), (iii) cash flow, (iv) shareholder value or (v) financial condition
or liquidity.  Such goals may be stated in absolute terms, relative to
comparison companies or indices, as increases over past time periods, as ratios
(such as earnings per share), or as returns on any of the foregoing measures
over a period of time. For Awards under this ARTICLE 3 intended to be
"performance-based compensation," the grant of the Awards and the establishment
of the Performance Measures shall be made during the period required under Code
section 162(m).




ARTICLE 4
OPERATION AND ADMINISTRATION


Section 4.1. EFFECTIVE DATE. The Plan is effective July 1, 2005 (the “Effective
Date”) and the shareholders of Hibbett Sporting Goods, Inc. approved the Plan on
May 31, 2005. The Plan shall be unlimited in duration and, in the event of Plan
termination, shall remain in effect as long as any Awards under it are
outstanding; provided, however, that no Awards may be granted under the Plan
after the ten year anniversary of the Effective Date (except for Awards granted
pursuant to commitments entered into prior to such ten-year anniversary).


Section 4.2. SHARES SUBJECT TO PLAN. The shares of Stock for which Awards may be
granted under the Plan shall be subject to the following:


(a)           The shares of Stock with respect to which Awards may be made under
the Plan shall be shares currently authorized but unissued or currently held or
subsequently acquired by the Company as treasury shares, including shares
purchased in the open market or in private transactions.


(b)           Subject to the following provisions of this Section 4.2, the
maximum number of shares of Stock that may be delivered to Participants and
their beneficiaries under the Plan shall be equal to the sum of: (i) five
hundred thousand (500,000) shares of Stock; and (ii) any shares of Stock
available for future awards under any prior stock option or incentive plan of
the Company (the "Prior Plans") as of the Effective Date; and (iii) any shares
of Stock that are represented by awards granted under any Prior Plans which are
forfeited, expire or are canceled without delivery of shares of Stock or which
result in the forfeiture of the shares of Stock back to the Company.


(c)           To the extent provided by the Committee, any Award may be settled
in cash rather than Stock. To the extent any shares of Stock covered by an Award
are not delivered to a Participant or beneficiary because the Award is forfeited
or canceled, or the shares of Stock are not delivered because the Award is
settled in cash or used to satisfy the applicable tax withholding obligation,
such shares shall not be deemed to have been delivered for purposes of
determining the maximum number of shares of Stock available for delivery under
the Plan.


(d)           If the exercise price of any stock option granted under the Plan
or any Prior Plan is satisfied by tendering shares of Stock to the Company (by
either actual delivery or by attestation), only the number of shares of Stock
issued net of the shares of Stock tendered shall be deemed delivered for
purposes of determining the maximum number of shares of Stock available for
delivery under the Plan.


(e)           Subject to paragraph 4.2(f), the following additional maximums are
imposed under the Plan.

 
 

--------------------------------------------------------------------------------

 



(i)           The maximum number of shares of Stock that may be issued by
Options intended to be ISOs shall be one million (1,000,000) shares.


(ii)           The maximum number of shares that may be covered by Awards
granted to any one individual pursuant to ARTICLE 2 (relating to Options and
SARs) shall be one hundred thousand (100,000) shares during any one calendar
year period. If an Option is in tandem with a SAR, such that the exercise of the
Option or SAR with respect to a share of Stock cancels the tandem SAR or Option
right, respectively, with respect to such share, the tandem Option and SAR
rights with respect to each share of Stock shall be counted as covering but one
share of Stock for purposes of applying the limitations of this paragraph (ii).


(iii)           The maximum number of shares of Stock that may be issued in
conjunction with Awards granted pursuant to ARTICLE 3 (relating to Other Stock
Awards) shall be one million (1,000,000) shares.


(iv)           For Stock Unit Awards, Restricted Stock Awards, Restricted Stock
Unit Awards and Performance Share Awards that are intended to be
"performance-based compensation" (as that term is used for purposes of Code
section 162(m)), no more than thirty thousand (30,000) shares of Stock may be
subject to such Awards granted to any one individual during any one calendar
year period. If, after shares have been earned, the delivery is deferred, any
additional shares attributable to dividends during the deferral period shall be
disregarded.


(v)           For Performance Unit Awards that are intended to be
"performance-based compensation" (as that term is used for purposes of Code
section 162(m)), no more than six hundred thousand dollars ($600,000) may be
subject to such Awards granted to any one individual during any one calendar
year period. If, after amounts have been earned with respect to Performance Unit
Awards, the delivery of such amounts is deferred, any additional amounts
attributable to earnings during the deferral period shall be disregarded.


(f)           To prevent the dilution or enlargement of benefits or potential
benefits intended to be made available under the Plan, in the event of any
corporate transaction or event such as a stock dividend, recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, spin-off,
combination or other similar corporate transaction or event affecting the Stock
with respect to which Awards have been or may be issued under the Plan (any such
transaction or event, a “Transaction”), then the Committee shall, in such manner
as the Committee deems equitable:  (A) make a proportionate adjustment in 1) the
maximum number and type of securities as to which awards may be granted under
the Plan, 2) the number and type of securities subject to outstanding Awards, 3)
the grant or exercise price with respect to any such Award, 4) the performance
targets and goals appropriate to any outstanding Awards for Performance Shares
or Performance Units, and 5) the per individual limitations on the number of
securities that may be awarded under the Plan (any such adjustment, an
“Antidilution Adjustment”); provided, in each case, that with respect to ISOs,
no such adjustment shall be authorized to the extent that such adjustment would
cause such options to violate Section 422(b) of the Code or any successor
provision; with respect to all Options, no such adjustment shall be authorized
to the extent that such adjustment violates the provisions of Treasury
Regulation 1.424-1 and Section 409A of the Code or any successor provisions;
with respect to all Awards for Performance Shares or Performance Awards, no such
adjustment shall violate the requirements applicable to Awards intended to
qualify for exemption under Section 162(m) of the Code; and the number of shares
of Stock subject to any Award denominated in shares shall always be a whole
number; or (B) cause any Award outstanding as of the effective date of the
Transaction to be cancelled in consideration of a cash payment or alternate
Award (whether from the Company or another entity that is a participant in the
Transaction) or a combination thereof made to the holder of such cancelled Award
substantially equivalent in value to the fair market value of such cancelled
Award.  The determination of fair market value shall be made by the Committee or
the Board, as the case may be, in their sole discretion.  Any adjustments made
hereunder shall be binding on all Participants.



 
 

--------------------------------------------------------------------------------

 

Section 4.3. GENERAL RESTRICTIONS. Delivery of shares of Stock or other amounts
under the Plan shall be subject to the following:


(a)           Notwithstanding any other provision of the Plan, the Company shall
have no liability to deliver any shares of Stock under the Plan or make any
other distribution of benefits under the Plan unless such delivery or
distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act of 1933), and the applicable
requirements of any securities exchange or similar entity.


(b)           To the extent that the Plan provides for issuance of stock
certificates to reflect the issuance of shares of Stock, the issuance may be
affected on a non-certificated basis, to the extent not prohibited by applicable
law or the applicable rules of any stock exchange.


Section 4.4. TAX WITHHOLDING. All distributions under the Plan are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations. The Committee, in its discretion, and
subject to such requirements as the Committee may impose prior to the occurrence
of such withholding, may permit such withholding obligations to be satisfied
through cash payment by the Participant, through the surrender of shares of
Stock which the Participant already owns, or through the surrender of shares of
Stock to which the Participant is otherwise entitled under the Plan.


Section 4.5. GRANT AND USE OF AWARDS. In the discretion of the Committee, a
Participant may be granted any Award permitted under the provisions of the Plan,
and more than one Award may be granted to a Participant. Awards may be granted
as alternatives to or replacement of awards granted or outstanding under the
Plan, or any other plan or arrangement of the Company or a Member Company
(including a plan or arrangement of a business or entity, all or a portion of
which is acquired by the Company or a Member Company). Subject to the overall
limitation on the number of shares of Stock that may be delivered under the
Plan, the Committee may use available shares of Stock as the form of payment for
compensation, grants or rights earned or due under any other compensation plans
or arrangements of the Company or a Member Company, including the plans and
arrangements of the Company or a Member Company assumed in business
combinations.


Section 4.6. DIVIDENDS AND DIVIDEND EQUIVALENTS. An Award (including without
limitation an Option or SAR Award) may provide the Participant with the right to
receive dividend payments or dividend equivalent payments with respect to Stock
subject to the Award (both before and after the Stock subject to the Award is
earned, vested, or acquired), which payments may be either made currently or
credited to an account for the Participant, and may be settled in cash or Stock,
as determined by the Committee. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in shares of Stock, may be
subject to such conditions, restrictions and contingencies as the Committee
shall establish, including the reinvestment of such credited amounts in Stock
equivalents.



 
 

--------------------------------------------------------------------------------

 

Section 4.7. SETTLEMENT OF AWARDS. The obligation to make payments and
distributions with respect to Awards may be satisfied through cash payments, the
delivery of shares of Stock, the granting of replacement Awards, or combination
thereof as the Committee shall determine. In lieu of issuing a fraction of a
share upon any exercise of an Award, resulting from an adjustment of the Award
pursuant to paragraph 4.2(f) of the Plan or otherwise, the Company will be
entitled to pay to the Participant an amount equal to the fair market value of
such fractional share. Satisfaction of any obligations under an Award, which is
sometimes referred to as "settlement" of the Award, may be subject to such
conditions, restrictions and contingencies as the Committee shall determine. The
Committee may permit or require the deferral of any Award payment, subject to
such rules and procedures as it may establish, which may include provisions for
the payment or crediting of interest or dividend equivalents, and may include
converting such credits into deferred Stock equivalents provided that such rules
and procedures satisfy the requirements of Section 409A of the Code. No deferral
is permitted for Options or SARs.  Each Member Company shall be liable for
payment of cash due under the Plan with respect to any Participant to the extent
that such benefits are attributable to the services rendered for that Member
Company by the Participant. Any disputes relating to liability of a Member
Company for cash payments shall be resolved by the Committee.


Section 4.8. TRANSFERABILITY. Except as otherwise permitted by the Committee,


(a)           Awards under the Plan are not transferable except as designated by
the Participant by will, by the laws of descent and distribution or by a
beneficiary form filed with the Company.


(b)           Awards may be exercised or claimed on behalf of a deceased
Participant or other person entitled to benefits under the Plan by the
beneficiary of such Participant or other person if the Company has a valid
designation of such beneficiary on file, or otherwise by the personal legal
representative of such Participant or other person.


Section 4.9. FORM AND TIME OF ELECTIONS. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall comply with Section 409A of the Code and be in writing
filed with the Committee at such times, in such form, and subject to such
restrictions and limitations, not inconsistent with the terms of the Plan, as
the Committee shall require.


Section 4.10. AGREEMENT WITH COMPANY. An Award under the Plan shall be subject
to such terms and conditions, not inconsistent with the Plan, as the Committee
shall, in its sole discretion, prescribe. The terms and conditions of any Award
to any Participant shall be reflected in such form of written document as is
determined by the Committee. A copy of such document shall be provided to the
Participant, and the Committee may, but need not require that the Participant
sign a copy of such document. Such document is referred to in the Plan as an
"Award Agreement" regardless of whether any Participant signature is required.


Section 4.11. ACTION BY COMPANY OR MEMBER COMPANY. Any action required or
permitted to be taken by the Company or any Member Company shall be by
resolution of its board of directors, or by action of one or more members of the
board (including a committee of the board) who are duly authorized to act for
the board, or (except to the extent prohibited by applicable law or applicable
rules of any stock exchange) by a duly authorized officer of such company.


Section 4.12. GENDER AND NUMBER. Where the context admits, words in any gender
shall include any other gender, words in the singular shall include the plural
and the plural shall include the singular.



 
 

--------------------------------------------------------------------------------

 

Section 4.13. LIMITATION OF IMPLIED RIGHTS.


(a)           Neither a Participant nor any other person shall, by reason of
participation in the Plan, acquire any right in or title to any assets, funds or
property of the Company or any Member Company whatsoever, including, without
limitation, any specific funds, assets, or other property which the Company or
any Member Company, in its sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the Stock or amounts, if any, payable under the Plan, unsecured by any assets of
the Company or any Member Company, and nothing contained in the Plan shall
constitute a guarantee that the assets of the Company or any Member Company
shall be sufficient to pay any benefits to any person.


(b)           The Plan does not constitute a contract of employment, and
selection as a Participant will not give any participating employee the right to
be retained in the employ of the Company or any Member Company, nor any right or
claim to any benefit under the Plan, unless such right or claim has specifically
accrued under the terms of the Plan. Except as otherwise provided in the Plan,
no Award under the Plan shall confer upon the holder thereof any rights as a
shareholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.


Section 4.14. EVIDENCE. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.


Section 4.15. Section 409A of the Code.  Any Award granted under this Plan shall
be provided or made in a manner and at such time, in such form and subject to
such election procedures (if any), as complies with the applicable requirements
of Section 409A of the Code to avoid a plan failure described in Section
409A(a)(1), including without limitation, deferring payment to a specified
employee or until the occurrence of a specified event described in Section
409A(a)(2) of the Code.  Notwithstanding any other provision hereof or document
pertaining hereto, the Plan shall be so construed and interpreted to meet the
applicable requirements of Section 409A of the Code to avoid a plan failure
described in Section 409A(a)(1) of the Code.


ARTICLE 5
CHANGE OF CONTROL


Subject to the provisions of paragraph 4.2(f) (relating to the adjustment of
shares), and except as otherwise provided in the Plan or the Award Agreement
reflecting the applicable Award, upon the occurrence of a Change of Control the
following provisions shall apply:


Section 5.1. ACCELERATION OF VESTING. If a Change of Control of the Company
shall occur, then with respect to outstanding Awards not already vested and/or
exercisable, the Committee, in its sole discretion, may determine that:


(a)           All outstanding Options (regardless of whether in tandem with
SARs) shall become fully exercisable.


(b)           All outstanding SARs (regardless of whether in tandem with
Options) shall become fully exercisable.


(c)           All Stock Units, Restricted Stock, Restricted Stock Units, and
Performance Shares shall become fully vested.


If the Committee determines to accelerate any such outstanding Awards, then such
Awards shall remain vested and/or exercisable during the remaining term thereof,
regardless of whether the employment or other status of the Participants with
respect to which Awards have been granted shall continue with the Company or any
Member Company.

 
 

--------------------------------------------------------------------------------

 

Section 5.2. CASH PAYMENT. Without limiting the generality of Section 4.7, if a
Change of Control of the Company shall occur, then the Committee, in its sole
discretion, and without the consent of any Participant affected thereby, may
determine that some or all Participants holding outstanding Awards shall receive
cash settlements in exchange for redemption of all or a part of such Awards.


Section 5.3. LIMITATION ON CHANGE OF CONTROL PAYMENTS. Notwithstanding anything
in Section 5.1 or 5.2 above to the contrary, if, with respect to a Participant,
the acceleration of the exercisability and/or vesting of an Award as provided in
Section 5.1 or the payment of cash in exchange for all or part of an Award as
provided in Section 5.2 above (which acceleration or payment could be deemed a
"payment" within the meaning of Section 280G(b)(2) of the Code), together with
any other payments which such Participant has the right to receive from the
Company or any corporation which is a member of an "affiliated group" (as
defined in Section 1504(a) of the Code without regard to Section 1504(b) of the
Code) of which the Company is a member, would constitute a "parachute payment"
(as defined in Section 280G(b)(2) of the Code), then the acceleration of
exercisability and/or vesting and the payments to such Participant pursuant to
Sections 5.1 and 5.2 above shall be reduced to the extent or amount as, in the
sole judgment of the Committee, will result in no portion of such payments being
subject to the excise tax imposed by Section 4999 of the Code.


ARTICLE 6
COMMITTEE


Section 6.1. ADMINISTRATION. The authority to control and manage the operation
and administration of the Plan shall be vested in a committee (the "Committee")
in accordance with this ARTICLE 6. The Committee shall be selected by the Board,
and shall consist solely of two or more members of the Board who are not
employees of the Company or any Member Company. Unless otherwise determined by
the Board, the Compensation Committee of the Board shall serve as the Committee
for purposes of the Plan. If at any time the Committee does not exist, or for
any other reason determined by the Board, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee.


Section 6.2. POWERS OF COMMITTEE. The Committee's administration of the Plan
shall be subject to the following:


(a)           Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Eligible Recipients those
persons who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of shares covered by the Awards, to
establish the terms, conditions, performance criteria, restrictions, and other
provisions of such Awards, and (subject to the restrictions imposed by ARTICLE
7) to cancel or suspend Awards.


(b)           To the extent that the Committee determines that the restrictions
imposed by the Plan preclude the achievement of the material purposes of the
Awards in jurisdictions outside the United States, the Committee will have the
authority and discretion to modify those restrictions as the Committee
determines to be necessary or appropriate to conform to applicable requirements
or practices of jurisdictions outside of the United States.


(c)           The Committee will have the authority and discretion to interpret
the Plan, to establish, amend, and rescind any rules and regulations relating to
the Plan, to determine the terms and provisions of any Award Agreement made
pursuant to the Plan, and to make all other determinations that may be necessary
or advisable for the administration of the Plan.


(d)   Any interpretation of the Plan by the Committee and any decision made by
it under the Plan is final and binding on all persons.


(e)           In controlling and managing the operation and administration of
the Plan, the Committee shall take action in a manner that conforms to the
articles and by-laws of the Company, and applicable state corporate law.

 
 

--------------------------------------------------------------------------------

 

Section 6.3. DELEGATION BY COMMITTEE. Except to the extent prohibited by
applicable law or the applicable rules of a stock exchange, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time.


Section 6.4. INFORMATION TO BE FURNISHED TO COMMITTEE. The Company and Member
Companies shall furnish the Committee with such data and information as it
determines may be required for it to discharge its duties. The records of the
Company and Member Companies as to an employee's or Participant's employment,
termination of employment, leave of absence, reemployment and compensation shall
be conclusive on all persons unless determined to be incorrect.  Participants
and other persons entitled to benefits under the Plan must furnish the Committee
such evidence, data or information as the Committee considers desirable to carry
out the terms of the Plan.


ARTICLE 7
AMENDMENT AND TERMINATION


The Board may, at any time, amend or terminate the Plan, provided that no
amendment or termination may, in the absence of written consent to the change by
the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board; and further provided that adjustments
pursuant to paragraph 4.2(f) shall not be subject to the foregoing limitations
of this ARTICLE 7. Amendments to this Plan shall be subject to shareholder
approval to the extent such approval is required by applicable law or applicable
requirements of any securities exchange or similar entity.


ARTICLE 8
DEFINED TERMS


In addition to the other definitions contained herein, the following definitions
shall apply:


(a)           Award. The term "Award" shall mean any award or benefit granted
under the Plan, including, without limitation, the grant of Options, SARs, Stock
Unit Awards, Restricted Stock Awards, Restricted Stock Unit Awards, Performance
Unit Awards, and Performance Share Awards.


(b)           Award Agreement. The term "Award Agreement" has the meaning
assigned in Section 4.10.


(c)           Board. The term "Board" shall mean the Board of Directors of the
Company.


(d)           Change of Control. The term "Change of Control" shall mean (a) the
sale, lease, exchange or other transfer of all or substantially all of the
assets of the Company (in one transaction or in a series of related
transactions) to a corporation that is not controlled by the Company, (b) the
approval by the shareholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company, (c) a successful tender offer for the
Common Stock of the Company, after which the tendering party holds more than 30%
of the issued and outstanding Common Stock of the Company, or (d) a merger,
consolidation, share exchange, or other transaction to which the Company is a
party pursuant to which the holders of all of the shares of the Company
outstanding prior to such transaction do not hold, directly or indirectly, at
least 70% of the outstanding shares of the surviving company after the
transaction.


(e)           Code. The term "Code" means the Internal Revenue Code of 1986, as
amended. A reference to any provision of the Code shall include reference to any
successor provision of the Code.


(f)           Committee. The term "Committee" has the meaning assigned in
Section 6.1.


(g)           Company. The term "Company" has the meaning assigned in Section
1.1.

 
 

--------------------------------------------------------------------------------

 

(h)          Effective Date. The term "Effective Date" has the meaning assigned
in Section 4.1.


(i)           Eligible Recipient. The term "Eligible Recipient" shall mean any
employee of the Company or a Member Company and any of those consultants and
independent contractors of the Company or a Member Company who are natural
persons. An Award may be granted to an employee, consultant or independent
contractor in connection with hiring, retention or otherwise, prior to the date
he or she first performs services for the Company or the Member Companies,
provided that such Awards shall not become vested prior to the date he or she
first performs such services. An Award may also be granted to an employee,
consultant or independent contractor in connection with the conclusion of such
employee, consultant or independent contractor's performance of services and
separation from the Company or its Member Companies. The effect of discontinuity
in an Eligible Recipient's service with the Company or its Member Companies on
any outstanding Award shall be at the discretion of the Committee.


(j)           Exercise Price. The term "Exercise Price" has the meaning assigned
in Section 2.2.


(k)          Fair Market Value. For purposes of determining the "Fair Market
Value" of a share of Stock as of any date, the following rules shall apply:


(i)           If the principal market for the Stock is a national securities
exchange or the NASDAQ Stock Market, then the "Fair Market Value" as of that
date shall be the closing sale price of the Common Stock on the principal
exchange or market on which the Common Stock is then listed or admitted to
trading on such date.


(ii)           If sale prices are not available or if the principal market for
the Stock is not a national securities exchange and the Stock is not quoted on
the NASDAQ Stock Market, the average between the highest bid and lowest asked
prices for the Stock on such day as reported on the NASDAQ OTC Bulletin Board
Service or by the National Quotation Bureau, Incorporated or a comparable
service.


(iii)           If the day is not a business day, and as a result, paragraphs
(i) and (ii) next above are inapplicable, the Fair Market Value of the Stock
shall be determined as of the next earlier business day. If paragraphs (i) and
(ii) next above are otherwise inapplicable, then the Fair Market Value of the
Stock shall be determined in good faith by the Committee.


(l)           ISO. The term "ISO" has the meaning assigned in Section 2.1(a).


(m)         Member Company.  The term “Member Company” means any “parent
corporation” or “subsidiary corporation” (within the meaning of Section 424 of
the Code) of the Company, including a corporation that becomes a Member Company
after the adoption of this Plan, that the Board or Committee designates as a
participating employer in the Plan.


(n)           NQO. The term "NQO" has the meaning assigned in Section 2.1(a).


(o)           Option. The term "Option" has the meaning assigned in Section
2.1(a).


(p)           Participant. The term "Participant" has the meaning assigned in
Section 1.2.


(q)           Performance Unit. The term "Performance Unit" has the meaning
assigned in Section 3.1(c).


(r)           Performance Share. The term "Performance Share" has the meaning
assigned in Section 3.1(b).


(s)           Plan. The term "Plan" has the meaning assigned in Section 1.1.



 
 

--------------------------------------------------------------------------------

 

(t)           Prior Plan. The term "Prior Plan" has the meaning assigned in
Section 4.2(b).


(u)          Restricted Stock. The term "Restricted Stock" has the meaning
assigned in Section 3.1(d).


(v)          Restricted Stock Unit. The term "Restricted Stock Unit" has the
meaning assigned in Section 3.1(d).


(w)          SAR. The term "SAR" has the meaning assigned in Section 2.1(b).


(x)           Stock. The term "Stock" shall mean shares of common stock of the
Company.
 
(y)          Stock Unit. The term "Stock Unit" has the meaning assigned in
Section 3.1(a).





















































































END OF EXHIBIT 10.2
